REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 1/4/2022.

Continued Examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/4/2022 has been entered.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner's amendment was given in a telephone response from Chi-Yuan Chen on 01/20/2022. The application has been amended as follows:

AMENDMENTS TO THE CLAIMS

11.  (Withdrawn –Currently Amended) An electronic device comprising a projection apparatus, the projection apparatus comprising a lens system and at least one light source, the lens system comprising three lens elements, which are, in order from an outer side to an inner side: a first lens element, a second lens element and a third lens element, 

wherein the first lens element has an outer-side surface being convex in a paraxial region thereof, the second lens element has an inner-side surface being concave in a paraxial region thereof, there is an air gap between each of adjacent lens elements of the lens system, a curvature radius of an outer-side surface of the first lens element is R1, a curvature radius of an inner-side surface of the third lens element is R6, an axial distance between the inner-side surface of the third lens element and an inner-side conjugate surface of the lens system is BL, an axial distance between the outer-side surface of the first lens element and the inner-side surface of the third lens element is TD, a minimum among Abbe numbers of the three lens elements is Vdmin, a maximum among refractive indices of the three lens elements is Nmax, a focal length of the lens system is f, a focal length of the second lens element is f2, a focal length of the third lens element is f3, and the following conditions are satisfied:
-2.80 < (R1+R6)/(R1-R6) < 7.50;
0 < BL/TD < 1.0;
5.0 < Vdmin ≤ 20.4;
1.50 < Nmax < 1.73; 
[[2.50]] 4.85 < |f/f2|+|f/f3| < [[10.0]] 6.5; and 


19.  (Withdrawn –Currently Amended) An electronic device comprising a projection apparatus, the projection apparatus comprising a lens system and at least one light source, the lens system comprising three lens elements, which are, in order from an outer side to an inner side: a first lens element, a second lens element and a third lens element, 

wherein the first lens element with positive refractive power has an outer-side surface being convex in a paraxial region thereof, the third lens element with positive refractive power has an inner-side surface being convex in a paraxial region thereof, a curvature radius of the outer-side surface of the first lens element is R1, a curvature radius of the inner-side surface of the third lens element is R6, an axial distance between the inner-side surface of the third lens element and an inner-side conjugate surface of the lens system is BL, an axial distance between the outer-side surface of the first lens element and the inner-side surface of the third lens element is TD, a minimum among Abbe numbers of the three lens elements is Vdmin, a maximum among refractive indices of the three lens elements is Nmax, a curvature radius of an outer-side surface of the third lens element is R5, a focal length of the lens system is f, a focal length of the second lens element is f2, a focal length of the third lens element is f3, and the following conditions are satisfied:
-1.0 < (R1+R6)/(R1-R6) < 1.0;
0 < BL/TD < 1.0;
5.0 < Vdmin ≤ 20.4;

4.85 ≤ |f/f2|+|f/f3| ≤ 6.5; and
0 < (R5+R6)/(R5-R6) < 5.0.

Election/Restrictions
Claims 1, 11 and 19 are allowable. The restriction requirement between the Inventions, as set forth in the Office action mailed on 2/9/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 2/9/2021 is withdrawn.  Claims 11- 27 directed to other Inventions are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-27 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claims 1, 11 and 19, the closest prior art are US 20200400928 of Wang and US 20160227082 of Hsueh et al.

Regarding Claims 1, 11 and 19, Wang teaches an electronic device comprising a projection apparatus, the projection apparatus comprising a lens system and at least one light source; the lens system comprising three lens elements, which are, in order from an outer side to an inner side: a first lens element, a second lens element and a third lens element, wherein the first lens element with positive refractive power has an outer-side surface being convex in a paraxial region thereof, the second lens element has negative refractive power, the third lens element has positive refractive power); a curvature radius of the outer-side surface of the first lens element is R1, a curvature radius of an inner-side surface of the first lens element is R2, a curvature radius of an inner-side surface of the third lens element is R6, an axial distance between the inner-side surface of the third lens element and an inner-side conjugate surface of the lens system is BL, an axial distance between the outer-side surface of the first lens element 

But none of them teaches that wherein 4.85 ≤ |f/f2|+|f/f3| ≤ 6.5; where a focal length of the lens system is f, a focal length of the second lens element is f2, a focal length of the third lens element is f3

The prior art taken either singly or in combination fails to anticipate or fairly suggest an electronic device comprising a projection apparatus further comprising:
wherein 4.85 ≤ |f/f2|+|f/f3| ≤ 6.5; where a focal length of the lens system is f, a focal length of the second lens element is f2, a focal length of the third lens element is f3,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2-10 are also allowed due to their dependence on claim 1.
Claims 12-18 are also allowed due to their dependence on claim 11.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872